UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                       No. 19-7161


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

WEBSTER DOUGLAS WILLIAMS, III,

                     Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at Florence.
R. Bryan Harwell, Chief District Judge. (4:12-cr-00969-RBH-1)


Submitted: December 19, 2019                                  Decided: December 23, 2019


Before NIEMEYER, AGEE, and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Webster Douglas Williams, III, Appellant Pro Se. Lauren L. Hummel, Assistant United
States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Florence, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Webster Douglas Williams, III, appeals the district court’s order denying his 18

U.S.C. § 3742(e) (2018) motion for sentence reduction, which was based on Williams’

post-sentencing rehabilitation. We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. See United States v.

Williams, No. 4:12-cr-00969-RBH-1 (D.S.C. July 30, 2019). We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2